EXHIBIT 10.6
ABITIBIBOWATER
OUTSIDE DIRECTOR DEFERRED COMPENSATION PLAN
Effective as of April 1, 2011

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1. Purpose
    1  
 
       
2. Definitions
    1  
 
       
3. Eligibility
    4  
 
       
4. Administration
    4  
 
       
5. Deferral Election
    4  
 
       
6. Accounts
    5  
 
       
7. Vesting
    7  
 
       
8. Distributions
    7  
 
       
9. Designation of Beneficiary
    8  
 
       
10. No Rights as Stockholder
    8  
 
       
11. Transferability
    8  
 
       
12. Covenants of Director
    8  
 
       
13. Remedies of the Company
    9  
 
       
14. Notices and Communications
    9  
 
       
15. Limitation of Rights of the Director
    9  
 
       
16. Payments To Incompetents
    9  
 
       
17. Construction
    10  
 
       
18. Amendment or Termination
    10  
 
       
19. Funding
    10  
 
       
20. Governing Law
    11  
 
       
21. Currency
    11  
 
       
22. Headings
    11  

 



--------------------------------------------------------------------------------



 



AbitibiBowater Outside Director Deferred Compensation Plan

1.   Purpose. AbitibiBowater established this AbitibiBowater Outside Director
Deferred Compensation Plan (the “Plan”) effective as of April 1, 2011 (the
“Effective Date”) to enhance the Company’s ability to attract and retain
talented individuals to serve as members of the Board and to promote a greater
alignment of interests between non-employee members of the Board and the
shareholders of the Company. All non-employee directors serving on the Board on
the Effective Date are eligible to participate in the Plan and enjoy the
benefits of the Plan as set forth below. Non-employee directors elected or
appointed to the Board after the Effective Date are eligible to participate in
the Plan on the date of election or appointment. For reference, AbitibiBowater
previously maintained the AbitibiBowater Inc. Outside Director Deferred
Compensation Plan, which plan was terminated and liquidated pursuant to approved
plans of reorganization effective upon the Company’s emergence on December 9,
2010 from creditor protection proceedings and in accordance with US Department
of Treasury Regulation Section 1.409A-3(j)(4)(ix)(A).   2.   Definitions. The
following words and phrases, when used in this Plan with an initial capital
letter, unless the context clearly indicates otherwise, shall have the following
meanings, or the meanings as set forth elsewhere in this Plan. Wherever
applicable, the masculine pronoun shall include the feminine pronoun and the
singular shall include the plural.

  (a)   “Account” means a bookkeeping account established for the benefit of a
Director used to record (i) amounts deferred pursuant to Section 5 and (ii) any
credits on and adjustments of such amounts pursuant to Section 6. A Director’s
Account may include sub-accounts consisting of a Deferred Stock Unit Account and
a Restricted Stock Unit Account, or such other sub-accounts as determined by the
Administrator.     (b)   “Administrator” means the Senior Vice President, Human
Resources and Public Affairs, of the Company.     (c)   “Affiliate” has the
meaning ascribed to it in Rule 12b-2 of the Securities Exchange Act of 1934, as
amended.     (d)   “Beneficiary” means the person or persons (including, without
limitation, any trustee) last designated by a Director in accordance with
Section 9 to receive the balance of his Account in the event of the Director’s
death. If there is no effective designated Beneficiary on file or surviving
Beneficiary, the Director’s estate shall be the Director’s Beneficiary.     (e)
  “Board” means the Board of Directors of the Company.     (f)   “Canadian
Director” means a Director who is subject to taxation under the Income Tax Act
(Canada) (the “Canadian Tax Act”).

 



--------------------------------------------------------------------------------



 



  (g)   “Cause” means (i) the Director’s commission of a felony or a crime
involving moral turpitude, or other material act or omission involving
dishonesty or fraud, (ii) the Director’s engaging in conduct that would bring or
is reasonably likely to bring the Company or any of its Affiliates or
Subsidiaries into public disgrace or disrepute or that would affect the
Company’s or any Affiliate’s or Subsidiary’s business in any material way,
(iii) the Director’s failure to perform duties as reasonably directed by the
Board (which, if reasonably curable, is not cured within 10 days after notice
thereof is provided to the Director) or (iv) the Director’s gross negligence,
willful malfeasance or material act of disloyalty or other breach of fiduciary
duty with respect to the Company or its Affiliates or Subsidiaries (which, if
reasonably curable, is not cured within 10 days after notice thereof is provided
to the Director). Any determination of whether Cause exists shall be made by the
Committee in its sole discretion.     (h)   “Code” means the U.S. Internal
Revenue Code of 1986, as amended from time to time. A reference to any provision
of the Code shall be deemed to include any regulations or other interpretative
guidance under such section, and any amendments or successor provisions to such
section, regulation or guidance.     (i)   “Committee” means the Human Resources
and Compensation/Nominating and Governance Committee of the Board or such
members of the Board as are selected by the Board from time to time to
administer the Plan.     (j)   “Company” means AbitibiBowater Inc.     (k)  
“Conversion Date” means, unless otherwise determined by the Committee, the last
business day of the calendar quarter.     (l)   “Deferred Stock Unit” or “DSU”
means a Stock Unit which, when vested, shall be settled pursuant to
Section 8(a)(i).     (m)   “Deferred Stock Unit Account” or “DSU Account” means
the sub-account used to record (i) deferrals of cash compensation designated as
DSUs and (ii) any credits on and adjustments of such amounts pursuant to
Section 6.     (n)   “Director” means any individual qualified to serve as a
member of the Board who is elected or appointed and who is not an employee or a
full-time officer of the Company or any Affiliate.     (o)   “Effective Date”
means April 1, 2011, the date the Company established the Plan.     (p)   “Fair
Market Value” means, on a given date, (i) if the Stock is listed on a national
securities exchange, the simple arithmetic mean between the highest and lowest
prices per share at which the Stock is traded as reported for the national
securities exchange for the trading day immediately preceding that date, or if
not so traded, the simple arithmetic mean between the closing bid-and-asked
prices thereof as reported for such national securities exchange for the trading
day immediately preceding that date, rounded to the nearest number within two
decimal places; (ii)

2



--------------------------------------------------------------------------------



 



      if the Stock is not listed on any national securities exchange but is
quoted in an inter-dealer quotation system on a last sale basis, the simple
arithmetic mean between the closing bid-and-asked prices thereof as reported for
such quotation system for the applicable date of determination, rounded to the
nearest number within two decimal places; or (iii) if the Stock is not listed on
a national securities exchange or quoted in an inter-dealer quotation system on
a last sale basis, the amount determined by the Committee in good faith to be
the fair market value of the Stock.     (q)   “Plan” means the AbitibiBowater
Outside Director Deferred Compensation Plan, as provided herein and as may be
amended from time to time.     (r)   “Premium Stock Units” means the number of
Stock Units that represents a number of Stock Units determined by dividing 10%
of the compensation deferred on the Conversion Date by the Fair Market Value for
a share of Stock on the Conversion Date. Premium Stock Units shall be credited
as Premium DSUs with respect to a DSU election and Premium RSUs with respect to
an RSU election.     (s)   “Restricted Stock Unit” or “RSU” means a Stock Unit
which, when vested, shall be settled pursuant to Section 8(a)(ii).     (t)  
“Restricted Stock Unit Account” or “RSU Account” means the sub-account used to
record (i) deferrals of compensation designated as RSUs and (ii) any credits on
and adjustments of such amounts pursuant to Section 6.     (u)   “Separation
from Service” means a separation from service with the Company and other
entities affiliated with the Company. For U.S. Directors, such Separation from
Service shall be determined and interpreted in accordance with Code
Section 409A. For purposes of interpreting Code Section 409A, whether an entity
is affiliated with the Company shall be determined pursuant to the controlled
group rules of Code Section 414, as modified by Code Section 409A.     (v)  
“Stock” means the common stock of the Company, par value $.001.     (w)   “Stock
Unit” means the right to receive payment in cash in an amount equal to the Fair
Market Value of one share of Stock, determined as of the Valuation Date with
respect to that Stock Unit. Stock Units under the Plan are designated as DSUs
for Canadian Directors and RSUs for U.S. Directors. Unless otherwise provided or
if the context requires otherwise, the reference to DSUs includes Premium DSUs,
and the reference to RSUs includes Premium RSUs.     (x)   “Subsidiary” means
any corporation, partnership, joint venture or other entity during any period in
which at least a fifty percent voting or profits interest is owned, directly or
indirectly, by the Company (or by any entity that is a successor to the
Company), and any other business venture designated by the Committee in which
the Company (or any entity that is a successor to the Company) has a significant
interest, as determined in the discretion of the Committee.

3



--------------------------------------------------------------------------------



 



  (y)   “U.S. Director” means a Director who is subject to taxation under the
U.S. Internal Revenue Code.     (z)   “Valuation Date” means the date on which
Stock Units are to be settled in accordance with Section 8(a).     (aa)  
“Vesting Date” means the date on which all or a portion of a Director’s Premium
Stock Units become nonforfeitable.

3.   Eligibility. All Directors are eligible to participate in the Plan.   4.  
Administration. The Committee shall administer the Plan, provided that the
Committee may delegate responsibility for administration to such person or
persons as it deems appropriate from time to time. The Committee shall have all
the discretion and authority to take any action that it may deem necessary or
desirable in connection with the administration of the Plan, including without
limitation:

  (a)   to establish, modify and revoke rules relating to the Plan;     (b)   to
interpret and construe the terms of the Plan and any rules under the Plan;    
(c)   to approve the form and content of any documentation relating to deferrals
of compensation or benefits under the Plan or Plan administration; and     (d)  
consistent with the express provisions of the Plan, to approve, establish and
amend the terms governing a benefit under the Plan.

    All determinations, interpretations and decisions made by the Committee
under or with respect to the Plan shall be final, conclusive and binding on the
Company, and Directors and any Beneficiary. No member of the Committee shall be
liable for any action taken in good faith with respect to the Plan.
Notwithstanding the foregoing, the Administrator shall have the authority to
approve the form and content of any election or beneficiary forms for the
efficient administration of the Plan.   5.   Deferral Election. A Director may
elect to defer 50% or 100% of his cash compensation including, without
limitation, his annual retainer and/or other fees for service as a Director (for
example, for serving as chair), if he completes and timely delivers to the
Administrator (or his designee) a written election. To be considered timely, a
Director must deliver the written election as follows and as determined by the
Administrator:

  (a)   Election.

  (i)   A Canadian Director’s written election must designate the portion of his
cash compensation to be deferred under the Plan and credited in DSUs. A deferral
by a Canadian director cannot be credited in RSUs.

4



--------------------------------------------------------------------------------



 



  (ii)   A U.S. Director’s written election must designate the portion of his
cash compensation to be deferred under the Plan and credited in RSUs. A deferral
by a U.S. director cannot be credited in DSUs.

  (b)   Time for Filing Election. To be considered timely, a Director must
deliver the written deferral election as follows.

  (i)   For Directors in office on the Effective Date, the deferral election
must be completed and filed with the Administrator before May 1, 2011 and will
only be effective to defer cash compensation earned on and after May 1, 2011
under the Plan.     (ii)   With respect to any calendar year beginning after the
Effective Date, the deferral election must be made before the commencement of
that calendar year. Notwithstanding the foregoing, an individual who first
becomes elected or appointed as a Director must complete and file an election
with the Administrator within 30 days after such individual is first elected or
appointed.

    An election made in accordance with the foregoing shall be effective for the
calendar year for which it was made but shall only be effective with regard to
compensation earned on and after January 1 of the year to which the election
relates (May 1 in the case of the 2011 calendar year) or after the expiration of
the 30-day election period for newly-elected or appointed Directors, as the case
may be. Once an election is made, it is irrevocable for the calendar year (or
portion thereof for newly-elected or appointed Directors) for which the election
relates and will continue in effect for subsequent calendar years until revoked
or changed by the Director. An election may be revoked or changed only with
respect to a calendar year subsequent to the date of the revocation or change.
If no election to defer is made or a prior election is revoked, the Director
shall be deemed to have elected to be paid compensation for his duties as a
Director entirely in cash. A Director’s written election shall constitute the
Director’s acceptance of the benefits and terms of the Plan.   6.   Accounts.

  (a)   Establishment of Accounts. As of May 1, 2011 or, if later, the date a
Director elects to defer compensation to the Plan, the Administrator or its
delegate shall establish an Account for each Director to reflect the deferrals
of amounts made for the Director’s benefit, together with any income adjustments
thereto. The Accounts shall not be used to segregate assets for payment of any
amounts deferred or allocated under the Plan, and shall not constitute or be
treated as a trust fund of any kind. The Director shall, at all times, have a
nonforfeitable right to all amounts credited to his Account.     (b)   Crediting
of Accounts. An amount will be credited to a Director’s DSU Account or RSU
Account, as the case may be, pursuant to the Director’s deferral election on
each Conversion Date. The amount credited as DSUs or RSUs, as applicable,

5



--------------------------------------------------------------------------------



 



      shall be a number of Stock Units (including fractional Stock Units)
determined by dividing (i) 110% of the amount of compensation elected for
deferral by (ii) the Fair Market Value of the Stock as of the Conversion Date.  
  (c)   Earnings and Adjustments.

  (i)   Dividend Equivalents. With respect to dividend record dates occurring
during the period in which Stock Units are credited to a Director’s Account, the
Director’s Account will be credited with additional Stock Units (including a
fractional Stock Unit), the number of which will be determined by dividing:
(A) the product obtained by multiplying the amount of each dividend (including
extraordinary dividend if so determined by the Company) declared and paid by the
Company on the Stock on a per share basis by the number of Stock Units credited
to a Director’s Account on the record date for payment of any such dividend, by
(B) the Fair Market Value of one share of Stock on the dividend payment date for
such dividend. The additional Stock Units shall be payable at the same time and
in the same proportion as the Stock Units to which the dividend equivalents
relate. Dividend equivalents that relate to Premium Stock Units shall vest at
the same time and in the same proportion as the Premium Stock Units to which
they relate. No additional Stock Units shall be accrued for the benefit of a
Director pursuant to this paragraph with respect to (A) any Stock Units settled
pursuant to Section 8 or (B) any Premium Stock Units forfeited pursuant to
Section 7(c), as of the dividend record date.     (ii)   Adjustments. In the
event of (A) a corporate transaction involving the Company (including, without
limitation, any dividend (other than regular cash dividends or other
distribution (whether in the form of cash, shares of Stock, other securities or
other property), stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, sale of assets or
subsidiaries, combination or exchange of shares, issuance of warrants or other
rights to acquire Stock or other securities of the Company), (B) other similar
corporate transaction or event that affects the shares of Stock, or (C) unusual
or nonrecurring events affecting the Company, any Affiliate or Subsidiary, or
the financial statements of the Company, any Affiliate or Subsidiary, or changes
in applicable rules, rulings, regulations or other requirements of any
governmental body or securities exchange or inter-dealer quotation system,
accounting principles or law, then the Committee shall make an adjustment to the
amount payable with respect to the Stock Units that the Committee determines to
be equitable to prevent undue dilution or enlargement of the intended benefits
or potential benefits of the Stock Units credited to a Director’s Account
consistent with the purposes of the Plan. The Company shall give each
Participant notice of any adjustment. Any such adjustment shall be conclusive
and binding for all purposes.

6



--------------------------------------------------------------------------------



 



7.   Vesting.

  (a)   A Director shall, at all times, have a nonforfeitable right to
non-Premium Stock Units, which are (i) the number of Stock Units determined by
dividing 100% of the amount of cash compensation elected for deferral by the
Fair Market Value of a share of Stock on the Conversion Date) and (ii) any
additional Stock Units credited as dividend equivalents that relate to such
non-Premium Stock Units.     (b)   Subject to continued service as a Director,
one third of the Premium Stock Units shall vest on March 31 of each of the first
three calendar years following the calendar year in which the Premium Stock
Units were credited on behalf of the Directors.     (c)   In the event of a
Separation from Service for any reason other than Cause (including termination
of service as a Director without Cause or due to disability, or retirement) or
death, the Director shall become vested in all non-vested Premium Stock Units.
In the event of a Separation from Service due to Cause, the Director shall
forfeit any vested, but not settled, and non-vested Premium Stock Units.

8.   Distributions.

  (a)   Time of Payment. All amounts credited to a Director’s Account shall be
settled in a single lump sum cash payment on the following dates.

  (i)   DSU Account. All non-Premium DSUs and vested Premium DSUs credited to a
Canadian Director’s DSU Account shall be settled upon the earlier of (as
applicable):

  (A)   for a Canadian Director who is not subject to Code Section 409A,
December 15 of the calendar year following the calendar year of the Canadian
Director’s Separation from Service, unless the Canadian Director provides
advance written notice of at least five business days to the Administrator
specifying an earlier settlement date (but no earlier than the Separation from
Service),     (B)   for a Canadian Director who is subject to Code Section 409A,
as soon as administratively feasible following the Canadian Director’s
Separation from Service, or     (C)   the Director’s death.

      For Canadian Directors subject to Code Section 409A, payment shall be made
no later than the last day of the calendar year in which the payment event
occurs, or if later, the 15th day of the third month following such event. The
latest payment date set forth in the preceding sentence has been specified for
purposes of complying with the provisions of Section 409A of the Code.

7



--------------------------------------------------------------------------------



 



  (ii)   RSU Account. One third of the non-Premium RSUs and all vested Premium
RSUs credited to a U.S. Director’s RSU Account shall be settled as soon as
administratively feasible after the applicable Vesting Date described in
Section 7(b); provided, however, all non-Premium RSUs and vested Premium RSUs
shall be settled as soon as administratively feasible after any Vesting Date
described in Section 7(c).

      For U.S. Directors, payment shall be made no later than the last day of
the calendar year in which the payment event occurs, or if later, the 15th day
of the third month following such event. The latest payment date set forth in
the preceding sentence has been specified for purposes of complying with the
provisions of Section 409A of the Code.     (b)   Amount of Payment. A Director
shall be entitled to receive an amount equal to the Fair Market Value of a share
of Stock multiplied by the number of non-Premium Stock Units and vested Premium
Stock Units to be settled. Any amount paid to a Director shall be less any
required taxes.

9.   Designation of Beneficiary.

  (a)   Each Director other than a Director residing in the Province of Québec
shall designate on forms provided by the Administrator, signed by the Director
and delivered to the Administrator, the Beneficiary or Beneficiaries to receive
the balance credited to the Director’s Account in the event of his death. A
Director may, from time to time, change the designated Beneficiary or
Beneficiaries, without the consent of such Beneficiary or Beneficiaries, by
delivering to the Administrator a new written and signed designation of
Beneficiary. The Director’s spouse, if any, shall not be required to consent in
writing to any non-spouse designation. The Director may designate primary or
contingent Beneficiaries. The written designation last delivered and signed by
the Director shall be effective and supersede all prior designations on file
with the Administrator.     (b)   Each Director residing in the Province of
Québec may only designate a beneficiary by will. Upon the death of a Director
residing in the Province of Québec, the Director’s Account shall be distributed
to the liquidator, administrator or executor of his estate.

10.   No Rights as Stockholder. A Director shall not be a shareholder of record
with respect to Stock Units and shall have no voting rights with respect to the
Stock Units.   11.   Transferability. Unless otherwise provided by the Committee
in writing, the RSUs shall not be transferable by the Director other than by
will or the laws of descent and distribution.   12.   Covenants of Director. As
a condition of participation in this Plan, each participating Director agrees to
devote his best efforts and undivided loyalty to the Company and

8



--------------------------------------------------------------------------------



 



    devote such time to his tasks as a Director as shall be required to
discharge his obligations to the best of his abilities.

13.   Remedies of the Company. Upon the occurrence of any one or more of the
following circumstances:

  (a)   if the Director is at any time removed from incumbency as a Director for
reasons deriving from his gross negligence or misconduct detrimental to the
business interests of the Company, or for criminal conduct of any type
(regardless of the effect thereof on the business interest of the Company); or  
  (b)   if the Director at any time materially fails to comply with the
requirements of Section 12;

    then, and in any such event, the Company’s obligation to pay or provide
benefits hereunder to such Director shall automatically cease and terminate, and
neither the Director nor any other person claiming any benefit pursuant to the
Director’s participation in this Plan shall have any rights, claims or causes of
action hereunder against the Board, the Company or any person acting on their
behalf. The Company’s sole remedy for breach by the Director of the provisions
of Section 12 shall be to cease paying or providing benefits pursuant to the
provisions of Section 7 or receive from the Director repayment of any amounts
paid. Such remedy shall not preclude the Company from recovering from a Director
damages inflicted on the Company or its Affiliates by conduct of a Director
which renders the Director liable to the Company independently of the fact that
such conduct constitutes a breach of the Director’s covenants in Section 12.  
14.   Notices and Communications. All notices, statements, reports and other
communications from the Administrator to any Director, Beneficiary or other
person required or permitted under the Plan shall be deemed to have been duly
given when personally delivered to, when transmitted via facsimile or other
electronic media or when mailed overnight or by first-class mail, postage
prepaid and addressed to, such Director, Beneficiary or other person at his last
known address on the Company’s records. All elections, designations, requests,
notices, instructions and other communications from a Director, Beneficiary or
other person to the Administrator required or permitted under the Plan shall be
in such form as is prescribed from time to time by the Administrator, and shall
be mailed by first-class mail, transmitted via facsimile or other electronic
media or delivered to such location as shall be specified by the Administrator.
Such communication shall be deemed to have been given and delivered only upon
actual receipt by the Administrator at such location.   15.   Limitation of
Rights of the Director. Inclusion under the Plan shall not give a Director any
right or claim to a benefit, except as specifically defined in this Plan. The
establishment of the Plan shall not be construed as giving any Director a right
to be continued in service as a Director of the Company.   16.   Payments To
Incompetents. In the event that any payment hereunder becomes payable to a
person adjudicated to be incompetent, payment thereof to the guardian or legal

9



--------------------------------------------------------------------------------



 



    representative of such person shall constitute full and complete compliance
herewith and entitle the Company to discharge with respect thereto.   17.  
Construction.

  (a)   The decision of the Committee on all matters concerning the
interpretation and administration of this Plan shall be final. Each Director
agrees, as a condition to participation herein, to be bound by all actions and
interpretations regarding this Plan by the Committee. Neither the Board, the
Committee, any individual Director nor any persons acting on their behalf shall
be subject to any liability to any Director or other person in the construction
and administration of this Plan.     (b)   Notwithstanding any other provision
of this Plan, it is intended that all Stock Units granted under this Plan which
are considered to be deferred compensation subject to Code Section 409A shall be
provided and paid in a manner, and at such time, including without limitation
payment only in connection with a permissible payment event contained in Code
Section 409A (e.g., separation from service from the Company and its affiliates
as defined for purposes of Code Section 409A), and in such form, as complies
with the applicable requirements of Code Section 409A, to avoid the unfavorable
tax consequences provided therein for non-compliance. In addition, it is
intended that all Stock Units granted to Canadian Directors under this Plan
shall be provided and paid in a manner, and at such time, and in such form, as
complies with the applicable requirements of paragraph 6801(d) of the
regulations to the Canadian Tax Act, to avoid the unfavorable tax consequences
provided therein for non-compliance. Notwithstanding the foregoing, none of the
Company or its affiliates or the Committee shall be liable to any person if such
person is subject to any additional tax, penalty or interest as a result of
failure to comply with Code Section 409A or paragraph 6801(d) of the regulations
to the Canadian Tax Act.

18.   Amendment or Termination. The Company reserves the right at any time, and
from time to time, by action of a majority of the Board at a meeting at which
all members thereof are present and voting or the required notice of which
contained an accurate summary of the action proposed for vote, to amend, in
whole or in part, any or all of the provisions of this Plan. The Company
reserves the right to terminate the Plan at any time. Notwithstanding the
foregoing, no such amendment or termination shall adversely affect benefits
under this Plan already being paid or having become unconditionally payable
pursuant to the terms hereof. Upon termination of the Plan, the Company reserves
the discretion to accelerate distribution of Directors’ Accounts in accordance
with regulations promulgated by the Department of the Treasury under Code
Section 409A.   19.   Funding. The Company’s obligations under this Plan shall
be unfunded and the Company shall not be obligated under any circumstances to
fund its obligations under this Plan. Notwithstanding the foregoing, the Company
may, but shall have no obligation to, authorize the creation of one or more
trusts and deposit therein cash or property, or make other arrangements to meet
the payment obligations under the Plan; provided that such trusts or other
arrangements, if established, shall be consistent with the unfunded

10



--------------------------------------------------------------------------------



 



    status of the Plan. The rights of a Director to the payment of benefits
under the Plan shall be no greater than the rights of an unsecured creditor of
the Company, and nothing in the Plan shall be construed to give any Director or
any other person rights to any specific assets of the Company, any of its
subsidiaries or affiliates, or any other person.   20.   Governing Law. This
Plan shall be governed by and interpreted in accordance with the laws of the
State of Delaware and, subject to Section 17 above, shall be binding upon the
Company and its successors, including any successor which acquires all or
substantially all of the assets of the Company.   21.   Currency. Payments made
under the Plan shall be determined in the same currency in which a Director
receives his cash compensation.   22.   Headings. Headings and subheadings in
the Plan are inserted for convenience only and are not to be considered in the
construction of the provisions hereof.

* * *
     IN WITNESS WHEREOF, the following authorized officer of the Company has
executed the Plan to evidence its adoption by the Company as of the date set
forth below.

            ABITIBIBOWATER INC.
      By:   /s/ Richard Garneau         Richard Garneau      Its:  President and
Chief Executive Officer     Dated:   March 30, 2011  

11